Title: To Thomas Jefferson from John Hartwell Cocke, 7 September 1820
From: Cocke, John Hartwell
To: Jefferson, Thomas

Dear Sir  Bremo Sept: 7. 1820I think your proposals to the Raggis reasonable and more liberal than they cou’d have expected—and for the interest of the University, by far more elegible, than any of their own propositions:—I have therefore copied your proposals, over your signature, and added my own in the form of a letter to Mr Brockenbrough—you will receive it herewith.I am sorry that you have declined calling upon me on your way to Bedford—the consideration urging you to it, is the effect of mistaken information—A short time ago, we had many friends with us, but at present we have very few—if therefore, you still mean to visit Mr Eppes, I hope, you will resume your original intention of taking this on your route.—I am, Sir, with highest respect & Esteem YoursJohn H. Cocke